

Exhibit 10.1


EMPLOYMENT AGREEMENT


THIS AGREEMENT is by and between Kathryn M. JohnBull (the “Employee”) and DLH
HOLDINGS CORP., a New Jersey corporation (the “Company”) and is effective as of
the 25th day of June, 2017 (the “Effective Date”).


W I T N E S S E T H:


WHEREAS, the Company and its subsidiaries are engaged in the business of
providing professional and technical services; and


WHEREAS, the Employee is currently employed by the Company as the Chief
Financial Officer of the Company, and the Company desires to continue the
employment of the Employee and secure for the Company the experience, ability
and services of the Employee; and


WHEREAS, the Employee desires to continue her employment with the Company,
pursuant to the terms and conditions herein set forth, superseding all prior
oral and written employment agreements, and term sheets and letters between the
Company, its subsidiaries and/or predecessors and Employee;


NOW, THEREFORE, it is mutually agreed by and between the parties hereto as
follows:


ARTICLE I
DEFINITIONS


    1.1 Accrued Compensation. “Accrued Compensation” shall mean an amount which
shall include all amounts earned or accrued through the Termination Date (as
defined below) but not paid as of the Termination Date, including (a) Base
Salary, (b) reimbursement for business expenses incurred by the Employee on
behalf of the Company, pursuant to the Company’s expense reimbursement policy in
effect at such time, (c) vacation pay, and (d) unpaid bonuses and incentive
compensation earned and awarded prior to the Termination Date.


    1.2 Cause. “Cause” shall mean: (a) willful disobedience by the Employee of a
material and lawful instruction of the Chief Executive Officer or the Board of
Directors of the Company; (b) formal charge, indictment or conviction of the
Employee of any misdemeanor involving fraud or embezzlement or similar crime, or
any felony; (c) conduct amounting to fraud, dishonesty, gross negligence,
willful misconduct or recurring insubordination; or (d) excessive absences from
work, other than for illness or Disability; provided that the Company shall not
have the right to terminate the employment of Employee pursuant to the foregoing
clauses (a), (c), and (d) above unless written notice specifying such breach
shall have been given to the Employee and, in the case of breach which is
capable of being cured, the Employee shall have failed to cure such breach
within thirty (30) days after her receipt of such notice.




    

--------------------------------------------------------------------------------




    1.3 Change in Control. A “Change in Control” shall mean any of the following
events:
    (a)     (i) An acquisition (other than directly from the Company) of any
voting securities of the Company (the “Voting Securities”) by any “Person” (as
the term person is used for purposes of Section 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended (the “1934 Act”)) immediately after which such
Person has “Beneficial Ownership” (within the meaning of Rule 13d-3 promulgated
under the 1934 Act) of twenty percent (20%) or more of the combined voting power
of the Company’s then outstanding Voting Securities (49% if such Person is
Wynnefield Capital Inc. and its affiliates); provided, however, that in
determining whether a Change in Control has occurred, Voting Securities which
are acquired in a “Non-Control Acquisition” (as defined below) shall not
constitute an acquisition which would cause a Change in Control. A “Non-Control
Acquisition” shall mean an acquisition by (1) an employee benefit plan (or a
trust forming a part thereof) maintained by (x) the Company or (y) any
corporation or other Person of which a majority of its voting power or its
equity securities or equity interest is owned directly or indirectly by the
Company (a “Subsidiary”), or (2) the Company or any Subsidiary.
    
        (ii) Notwithstanding the foregoing, a Change in Control shall not be
deemed to occur solely because a Person (the “Subject Person”) gained Beneficial
Ownership of more than the permitted amount of the outstanding Voting Securities
as a result of the acquisition of Voting Securities by the Company which, by
reducing the number of Voting Securities outstanding, increases the proportional
number of shares Beneficially Owned by the Subject Person, provided that if a
Change in Control would occur (but for the operation of this sentence) as a
result of the acquisition of Voting Securities by the Company, and after such
share acquisition by the Company, the Subject Person becomes the Beneficial
Owner of any additional Voting Securities which increases the percentage of the
then outstanding Voting Securities Beneficially Owned by the Subject Person,
then a Change in Control shall occur.


(b)    The individuals who, as of the date this Agreement is approved by the
Board, are members of the Board (the “Incumbent Board”), cease for any reason to
constitute at least two-thirds of the Board; provided, however, that if the
election, or nomination for election by the Company’s stockholders, of any new
director was approved by a vote of at least two-thirds of the Incumbent Board,
such new director shall, for purposes of this Agreement, be considered and
defined as a member of the Incumbent Board; and provided, further, that no
individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of either an actual “Election
Contest” (as described in Rule 14a-11 promulgated under the 1934 Act) or other
solicitation of proxies or consents by or on behalf of a Person other than the
Board (a “Proxy Contest”); or


(c)    Approval by stockholders of the Company of:



(i)    A merger, consolidation or reorganization involving the Company, unless:
(1) the stockholders of the Company, immediately before such merger,
consolidation or reorganization, own, directly or indirectly immediately
following such merger, consolidation or reorganization, at least sixty percent
(60%) of the combined voting power of the outstanding voting securities of the
corporation resulting from such merger or consolidation or reorganization (the
“Surviving Corporation”) in substantially the same proportion as their ownership
of the Voting






 
2
 

--------------------------------------------------------------------------------




Securities immediately before such merger, consolidation or reorganization, (2)
the individuals who were members of the Incumbent Board immediately prior to the
execution of the agreement providing for such merger, consolidation or
reorganization constitute at least two-thirds of the members of the board of
directors of the Surviving Corporation, and (3) no Person (other than the
Company, any Subsidiary, any employee benefit plan (or any trust forming a part
thereof) maintained by the Company, the Surviving Corporation or any Subsidiary)
becomes Beneficial Owner of twenty percent (20%) or more of the combined voting
power of the Surviving Corporation’s then outstanding voting securities as a
result of such merger (49% if such Person is Wynnefield Capital Inc. and its
affiliates), consolidation or reorganization, a transaction described in clauses
(1) through (3) shall herein be referred to as a “Non-Control Transaction”; or


        (ii)     An agreement for the sale or other disposition of all or
substantially all of the assets of the Company, to any Person, other than a
transfer to a Subsidiary, in one transaction or a series of related
transactions;


        (iii)    The stockholders of the Company approve any plan or proposal
for the liquidation or dissolution of the Company.


    (d)    Notwithstanding anything contained in this Agreement to the contrary,
if the Employee’s employment is terminated prior to a Change in Control and the
Employee reasonably demonstrates that such termination (i) was at the request of
a third party who has indicated an intention or taken steps reasonably
calculated to effect a Change in Control (a “Third Party”) or (ii) otherwise
occurred in connection with, or in anticipation of, a Change in Control, then
for all purposes of this Agreement, the date of a Change in Control with respect
to the Employee shall mean the date immediately prior to the date of such
termination of the Employee’s employment.


    1.4 Continuation Benefits. “Continuation Benefits” shall be the continuation
of the Benefits, as defined in Section 5.1, for the period commencing on the
Termination Date and terminating 12 months thereafter, or such other period as
specifically stated by this agreement (the “Continuation Period”) at the
Company’s expense on behalf of the Employee and her dependents; provided,
however, that (a) in no event shall the Continuation Period exceed 18 months
from the Termination Date; and (b) the level and availability of benefits
provided during the Continuation Period shall at all times be subject to the
post-employment conversion or portability provisions of the benefit plans. The
Company’s obligation hereunder with respect to the foregoing benefits shall also
be limited to the extent that if the Employee obtains any such benefits pursuant
to a subsequent employer’s benefit plans, the Company may reduce the coverage of
any benefits it is required to provide the Employee hereunder as long as the
aggregate coverage and benefits of the combined benefit plans is no less
favorable to the Employee than the coverage and benefits required to be provided
hereunder. This definition of Continuation Benefits shall not be interpreted so
as to limit any benefits to which the Employee, her dependents or beneficiaries
may be entitled under any of the Company’s employee benefit plans, programs or
practices following the Employee’s termination of employment, including, without
limitation, retiree medical and life insurance benefits.


1.5 Disability. “Disability” shall mean a physical or mental infirmity which
impairs the Employee’s ability to substantially perform her duties with the
Company for a period of sixty (60)






 
3
 

--------------------------------------------------------------------------------




consecutive days and the Employee has not returned to her full time employment
prior to the Termination Date as stated in the “Notice of Termination” (as
defined below).


    1.6 Good Reason. “Good Reason” shall mean without the written consent of the
Employee: (a) a material breach of any provision of this Agreement by the
Company; (b) failure by the Company to pay when due any compensation to the
Employee; (c) a reduction in the Employee’s Base Salary; (d) failure by the
Company to maintain the Employee in the positions referred to in Section 2.1 of
this Agreement; (e) assignment to the Employee of any duties materially and
adversely inconsistent with the Employee’s positions, authority, duties,
responsibilities, powers, functions, reporting relationship or title or any
other action by the Company that results in a material diminution of such
positions, authority, duties, responsibilities, powers, functions, reporting
relationship or title; or (f) a Change in Control, provided the event on which
the Change of Control is predicated occurs within 90 days of the service of the
Notice of Termination by the Employee, it being understood that Employee shall
have the right to terminate her employment under this Section 1.6 (f) for any
reason or no reason within such 90 day period; and provided further, however,
that the Employee agrees not to terminate her employment for Good Reason
pursuant to clauses (a) through (e) unless (i) the Employee has given the
Company at least 30 days’ prior written notice of her intent to terminate her
employment for Good Reason, which notice shall specify the facts and
circumstances constituting Good Reason; and (ii) the Company has not remedied
such facts and circumstances constituting Good Reason to the reasonable and good
faith satisfaction of the Employee within a 30‑day period after receipt of such
notice.


    1.7 Notice of Termination. A “Notice of Termination” shall mean a written
notice from the Company, or the Employee, of termination of the Employee’s
employment which indicates the provision in this Agreement relied upon, if any
and which sets forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Employee’s employment under the provision
so indicated. A Notice of Termination served by the Company shall specify the
effective date of termination.


    1.8 Pro Rata Bonus. “Pro Rata Bonus” shall mean an amount equal to the
maximum bonus Employee had an opportunity to earn pursuant to Section 4.2
multiplied by a fraction, the numerator of which shall be the number of days
from the commencement of the fiscal year to the Termination Date, and the
denominator of which shall be the number of days in the fiscal year in which
Employee was terminated.


    1.9 Severance Payment. “Severance Payment” shall mean an amount equal to the
sum of 12 months of Employee’s Base Salary in effect on the Termination Date.
The Severance Payment shall be payable in equal installments on each of the
Company’s regular pay dates for executives during the twelve months commencing
on the first regular executive pay date following the Termination Date. The
Severance Payment is conditioned on the Employee executing a termination
agreement and release in a form reasonably acceptable to the Employee and the
Company.


    1.10 Termination Date. “Termination Date” shall mean (a) in the case of the
Employee’s death, her date of death; (b) in the case of Good Reason, 30 days
from the date the Notice of Termination is given to the Company, provided the
Company has not remedied such facts and






 
4
 

--------------------------------------------------------------------------------




circumstances constituting Good Reason to the reasonable and good faith
satisfaction of the Employee; (c) in the case of termination of employment on or
after the Expiration Date, the last day of employment; and (d) in all other
cases, the date specified in the Notice of Termination; provided, however, if
the Employee’s employment is terminated by the Company for any reason except
Cause, the date specified in the Notice of Termination shall be at least 30 days
from the date the Notice of Termination is given to the Employee, and provided
further that in the case of Disability, the Employee shall not have returned to
the full-time performance of her duties during such period of at least 30 days.


ARTICLE II
EMPLOYMENT


2.1    Subject to and upon the terms and conditions of this Agreement, the
Company hereby agrees to continue the employment of the Employee, and the
Employee hereby agrees to continue such employment, as Chief Financial Officer
and Treasurer of the Company reporting directly to the Chief Executive Officer
and the Audit Committee of the Board of Directors of the Company. The Employee’s
position includes acting as an officer and/or director of any of the Company’s
subsidiaries as determined by the Board of Directors.


ARTICLE III
DUTIES


3.1    The Employee shall, during the term of her employment with the Company,
and subject to the direction and control of the Chief Executive Officer, the
Company’s Board of Directors and the Audit Committee of the Board of Directors,
perform such duties and functions as she may be called upon to perform by the
Chief Executive Officer and the Company’s Board of Directors and Audit Committee
during the term of this Agreement, consistent with her position as Chief
Financial Officer.


3.2    The Employee shall perform, in conjunction with the Company’s executive
management, to the best of her ability the following services and duties for the
Company and its subsidiary corporations (by way of example, and not by way of
limitation):


(a)    Those duties attendant to the position with the Company for which
Employee is employed;


(b)    Establish and implement current and long range objectives, plans, and
policies, subject to the approval of the Chief Executive Officer and the Board
of Directors;


(c)    Financial planning including the development of, liaison with, financing
sources and investment bankers;


(d)    Managerial oversight of the Company’s accounting department;








 
5
 

--------------------------------------------------------------------------------




(e)    Primary responsibility for the preparation and filing of all financial
activity reports with federal and state regulatory authorities;


(f)    Acquiring appropriate insurance coverage to safeguard Company’s assets
(excluding workers’ compensation coverage and medical benefits);


(g)    Evaluation and integration of acquisitions, joint ventures, and other
opportunities; and


(h)    Promotion of the relationships of the Company and its subsidiaries with
their respective employees, customers, suppliers and others in the business
community.


3.3    The Employee agrees to devote full business time and her best efforts in
the performance of her duties for the Company and any subsidiary corporation of
the Company.


3.4    Employee shall undertake regular travel to the Company’s executive and
operational offices, and such other occasional travel within or outside the
United States as is or may be reasonably necessary in the interests of the
Company. All such travel shall be at the sole cost and expense of the Company
and shall include reasonable lodging and food costs incurred by Employee while
traveling.


ARTICLE IV
COMPENSATION


4.1    During the term of this Agreement, Employee shall be compensated
initially at the rate of $318,750.00 per annum, subject to such increases, if
any, as determined by the Board, or if the Board so designates, the Management
Resources and Compensation Committee (the “Committee”), in its discretion, at
the commencement of each of the Company’s fiscal year during the term of this
Agreement (the “Base Salary”). The Base Salary shall be paid to the Employee in
accordance with the Company’s regular executive payroll periods.


4.2    Employee may receive a bonus (the “Bonus”) in the sole discretion of the
Committee in accordance with the following parameters:


(a)    Employee will have an opportunity to earn a cash Bonus of up to 70% of
Employee’s Base Salary for each fiscal year of employment. The Bonus will be
based on achievement of revenue, gross margin and EBITDA or other performance
targets and/or other key objectives established by the Committee for each fiscal
year, and the determination of whether the performance criteria shall have been
attained shall be solely in the discretion of the Committee.
(b)    Targeted bonus will be reduced or increased by 2% of Base Salary for
every 1% of variance between the actual results and the targets.


(c)    No bonus will be awarded if results are less than 90% of target.








 
6
 

--------------------------------------------------------------------------------




4.3    The Company shall deduct from Employee’s compensation all federal, state,
and local taxes which it may now or hereafter be required to deduct.


4.4    Employee may receive such other additional compensation as may be
determined from time to time by the Board of Directors or Committee including
bonuses and other long term compensation plans. Nothing herein shall be deemed
or construed to require the Board of Directors or Committee to award any bonus
or additional compensation.


4.5    Notwithstanding any other provisions in this Agreement to the contrary,
the Employee agrees and acknowledges that any incentive-based compensation, or
any other compensation, paid or payable to Employee pursuant to this Agreement
or any other agreement or arrangement with the Company which is subject to
recoupment or clawback under any applicable law, government regulation, or stock
exchange listing requirement, including without limitation, the Dodd-Frank Wall
Street Reform and Consumer Protection Act and such regulations as may be
promulgated thereunder by the Securities and Exchange Commission, will be
subject to such deductions and clawback (recovery) as may be required to be made
pursuant to applicable law, government regulation, stock exchange listing
requirement or any policy of the Company adopted pursuant to any such law,
government regulation, or stock exchange listing requirement. This section shall
survive the termination of this Agreement for a period of three (3) years.


ARTICLE V
BENEFITS


5.1    During the term hereof, the Company shall provide Employee and her
immediate family with the following benefits (the “Benefits”): (a) group health
care and insurance benefits as generally made available to the Company’s senior
management; and (b) such other insurance benefits obtained by the Company and
made generally available to the Company’s senior management. The Company shall
reimburse Employee, upon presentation of appropriate vouchers, for all
reasonable business expenses incurred by Employee on behalf of the Company upon
presentation of suitable documentation.


5.2    In the event the Company wishes to obtain Key Man life insurance on the
life of Employee, Employee agrees to cooperate with the Company in completing
any applications necessary to obtain such insurance and promptly submit to such
physical examinations and furnish such information as any proposed insurance
carrier may request.


5.3    For the term of this Agreement, Employee shall be entitled to paid
vacation at the rate of four (4) weeks per annum.


ARTICLE VI
NON-DISCLOSURE


6.1    The Employee shall not, at any time during or after the termination of
her employment hereunder, except when acting on behalf of and with the
authorization of the Company, make use of or disclose to any person,
corporation, or other entity, for any purpose whatsoever, any trade






 
7
 

--------------------------------------------------------------------------------




secret or other confidential information concerning the Company’s business,
finances, marketing, accounting, personnel and/or staffing business of the
Company and its subsidiaries, including information relating to any customer of
the Company or pool of temporary or permanent employees, governmental customer
or any other nonpublic business information of the Company and/or its
subsidiaries learned as a consequence of Employee’s employment with the Company
(collectively referred to as the “Proprietary Information”). For the purposes of
this Agreement, trade secrets and confidential information shall mean
information disclosed to the Employee or known by her as a consequence of her
employment by the Company, whether or not pursuant to this Agreement, and not
generally known in the industry. The Employee acknowledges that Proprietary
Information, trade secrets and other items of confidential information, as they
may exist from time to time, are valuable and unique assets of the Company, and
that disclosure of any such information would cause substantial injury to the
Company. Trade secrets and confidential information shall cease to be trade
secrets or confidential information, as applicable, at such time as such
information becomes public other than through disclosure, directly or
indirectly, by Employee in violation of this Agreement.


6.2    If Employee is requested or required (by oral questions, interrogatories,
requests for information or document subpoenas, civil investigative demands, or
similar process) to disclose any Proprietary Information, Employee shall, unless
prohibited by law, promptly notify the Company of such request(s) so that the
Company may seek an appropriate protective order. Notwithstanding the foregoing,
Employee understands that nothing contained in this Agreement limits Employee’s
ability from reporting possible violations of federal law or regulation to any
federal, state or local governmental agency or entity, including but not limited
to the Department of Justice, the Securities and Exchange Commission, or any
agency Inspector General (“Government Agencies”), or making other disclosures
that are protected under the whistleblower provisions of federal law or
regulation. Employee further understands that this Agreement does not limit
Employee’s ability to communicate with any Government Agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
Government Agency, including providing documents or other information, without
notice to the Company. This Agreement does not limit Employee’s right to receive
an award for information provided to any Government Agencies.


6.3    Except as otherwise may be agreed by the Company in writing, in
consideration of the employment of Employee by the Company, and free of any
additional obligations of the Company to make additional payment to Employee,
Employee hereby agrees to irrevocably assign to the Company any and all of
Employee’s rights (including patent rights, copyrights, trade secret rights and
other rights, throughout the world), title and interest in and to all
inventions, software, manuscripts, documentation, improvements or other
intellectual property whether or not protectable by any state or federal laws
relating to the protection of intellectual property, relating to the present or
future business of the Company that are developed by Employee during the term of
her employment with the Company, either alone or jointly with others, and
whether or not developed during normal business hours or arising within the
scope of her duties of employment. Employee agrees that all such inventions,
software, manuscripts, documentation, improvement or other intellectual property
shall be and remain the sole and exclusive property of the Company and shall be
deemed the product of work for hire. Employee hereby agrees to execute such
assignments and other documents as the Company may consider appropriate to vest
all right, title and interest therein






 
8
 

--------------------------------------------------------------------------------




to the Company and hereby appoints the Company as Employee’s attorney-in-fact
with full powers to execute such document itself in the event employee fails or
is unable to provide the Company with such signed documents. Employee shall also
assign to, or as directed by, the Company, all of her right, title and interest
in and to any and all inventions and other intellectual property, the full title
to which is required to be in the United States government of any of its
agencies. The Company shall have all right, title and interest in all research
and work product produced by Employee as an employee of the Company, including,
but not limited to, all research materials. Notwithstanding the foregoing, this
provision does not apply to an invention for which no equipment, supplies,
facility, or trade secret information of the Company was used and which was
developed entirely on Employee’s own time, unless (a) the invention relates (i)
to the business of the Company, or (ii) to the Company’s actual or demonstrably
anticipated research or development, or (b) the invention results from any work
performed by Employee for the Company.


ARTICLE VII
RESTRICTIVE COVENANT


7.1    During the term of Employment with the Company, and for a period of one
(1) year following termination of employment for any reason, Employee agrees
that she will not, directly or indirectly, enter into or become associated with
or engage in any other business (whether as a partner, officer, director,
shareholder, employee, consultant, or otherwise), which is involved in the
business of providing (a) temporary and/or permanent staffing of governmental
employees, (b) medical and office administration/technical professionals or
logistical personnel contracts with the United States government through the
United States General Services Administration (“GSA”), United States Department
of Veterans Affairs (“DVA”), or United States Department of Defense (“DOD”), or
other federal, state and local entities, (c) program management, consulting, or
communications solutions to federal government and other customers, including
without limitation to the United States Department of Health and Human Services,
or (d) is otherwise engaged in the same or similar business as the Company in
direct competition with the Company, or which the Company was in the process of
developing, during the tenure of Employee’s employment by the Company
(collectively, a “Competitive Business”). Notwithstanding the foregoing, the
ownership by Employee of less than five percent of the shares of any publicly
held corporation shall not violate the provisions of this Article VII.


7.2    In furtherance of, and in addition to, Section 7.1, during the period of
non-competition specified in Section 7.1 (the “Restricted Period”), Employee
shall not during the Restricted Period, directly or indirectly, whether as a
principal, agent, employee, independent contractor, employer, partner or
shareholder, in connection with or related to any Competitive Business, solicit
(a) any actual customers, partners or contracts addressed by the Company during
the tenure of Employee’s employment or (b) any customers, partners or contracts
that were within the Company’s business development pipeline within the twelve
month period ending on the effective date of the termination of employment. In
addition, Employee will not during the Restricted Period, either directly or
indirectly, whether as a principal, agent, employee, independent contractor,
employer, partner or shareholder, solicit, hire, attempt to solicit or hire, or
participate in any attempt to solicit or hire, any person who is employed by the
Company or retained as a consultant by the Company (or who was employed or
retained by the Company within 12 months of the Termination Date or who was






 
9
 

--------------------------------------------------------------------------------




being actively recruited by the Company) to: (A) terminate her employment or
engagement with the Company; (B) accept employment or engagement with anyone
other than the Company, or (C) in any manner interfere with the business of the
Company.


7.3    Employee hereby acknowledges that the covenants and agreements contained
in Article VI and Article VII of this Agreement (the “Restrictive Covenants”)
are reasonable and valid in all respects and that the Company is entering into
this Agreement, inter alia, on such acknowledgement. If Employee breaches, or
threatens to commit a breach, of any of the Restrictive Covenants, the Company
shall have the following rights and remedies, each of which rights and remedies
shall be independent of the other and severally enforceable, and all of which
rights and remedies shall be in addition to, and not in lieu of, any other
rights and remedies available to the Company under law or in equity: (a) the
right and remedy to have the Restrictive Covenants specifically enforced by any
court having equity jurisdiction, it being acknowledged and agreed that any such
breach or threatened breach will cause irreparable injury to the Company and
that money damages will not provide an adequate remedy to the Company; (b) the
right and remedy to require Employee to account for and pay over to the Company
such damages as are recoverable at law as the result of any transactions
constituting a breach of any of the Restrictive Covenants; (c) if any court
determines that any of the Restrictive Covenants, or any part thereof, is
invalid or unenforceable, the remainder of the Restrictive Covenants shall not
thereby be affected and shall be given full effect, without regard to the
invalid portions; and (d) if any court construes any of the Restrictive
Covenants, or any part thereof, to be unenforceable because of the duration of
such provision or the area covered thereby, such court shall have the power to
reduce the duration or area of such provision and, in its reduced form, such
provision shall then be enforceable and shall be enforced. The parties intend to
and hereby confer jurisdiction to enforce the Restrictive Covenants upon the
courts of any jurisdiction within the geographical scope of such Restrictive
Covenants. If the courts of any one or more such jurisdictions hold the
Restrictive Covenants wholly unenforceable by reason of the breadth of such
scope or otherwise, it is the intention of the parties that such determination
not bar or in any way affect the Company’s right to the relief provided above in
the courts of any other jurisdiction, within the geographical scope of such
Restrictive Covenants, as to breaches of such Restrictive Covenants in such
other respective jurisdiction such Restrictive Covenants as they relate to each
jurisdiction being, for this purpose, severable into diverse and independent
covenants.


ARTICLE VIII
TERM


8.1    This Agreement shall be for a term (the “Initial Term”) commencing on the
Effective Date as set forth above and terminating on September 30, 2020 (the
“Expiration Date”), unless sooner terminated upon the death of the Employee, or
as otherwise provided herein.


8.2    Unless this Agreement is earlier terminated pursuant to the terms hereof,
the Company agrees to use its best efforts to notify Employee in writing of the
Company’s intention to continue Employee’s employment after the Expiration Date
no less than ninety (90) days prior to the Expiration Date. In the event the
Company either (a) fails to notify the Employee in accordance with this Section
8.2, (b) notifies Employee that it does not intend to continue the Employee’s






 
10
 

--------------------------------------------------------------------------------




employment after the Expiration Date, or (c) after notifying the Employee
pursuant to Section 8.2, fails to reach an agreement on a new employment
agreement prior to the Expiration Date, then upon termination of the Employee’s
employment on or after the Expiration Date for any reason except Cause, the
Company shall pay Employee the Severance Payment, Accrued Compensation and the
Continuation Benefits.


ARTICLE IX
TERMINATION


9.1    The Company may terminate this Agreement by giving a Notice of
Termination to the Employee in accordance with this Agreement:


(a)    for Cause;
(b)    without Cause;
(c)    for Disability.


9.2    Employee may terminate this Agreement by giving a Notice of Termination
to the Company in accordance with this Agreement, at any time, with or without
Good Reason.


9.3    If the Employee’s employment with the Company shall be terminated, the
Company shall pay and/or provide to the Employee the following compensation and
benefits in lieu of any other compensation or benefits arising under this
Agreement or otherwise:


(a)    if the Employee was terminated by the Company for Cause, or the Employee
terminates without Good Reason: the Accrued Compensation;


(b)    if the Employee was terminated by the Company for Disability: (i) the
Continuation Benefits and (ii) the Accrued Compensation;


(c)    if termination was due to the Employee’s death: (i) the Accrued
Compensation, (ii) the Continuation Benefits, and (iii) the Pro Rata Bonus; or


(d)    if the Employee was terminated by the Company without Cause, or the
Employee terminates this Agreement for Good Reason: (i) the Accrued
Compensation; (ii) the Severance Payment; and (iii) the Continuation Benefits.


9.4    The amounts payable under this Section 9, shall be paid as follows:


(a)    Accrued Compensation shall be paid within five (5) business days after
the Employee’s Termination Date (or earlier, if required by applicable law).


(b)    If the Continuation Benefits are paid in cash, the payments shall be made
on the first day of each month during the Continuation Period (or earlier, if
required by applicable law).








 
11
 

--------------------------------------------------------------------------------




(c)    The Severance Payment shall be payable in equal installments on each of
the Company’s regular pay dates for executives (or earlier, if required by
applicable law) during the twelve-month period for which Employee is entitled to
the Severance Payment, commencing on the first regular executive pay date
following the Termination Date.


9.5    Notwithstanding the foregoing, the payment of any and all compensation
due hereunder, except Accrued Compensation and Employee’s right to exercise any
Employee Stock Options after the Termination Date, is expressly conditioned on
(i) in the event Employee is a member of the Board of Directors on the
Termination Date, Employee’s resignation from the Board of Directors of the
Company and with any Subsidiary of the Company, within five (5) business days of
notice by the Company requesting such resignation, (ii) Employee’s execution
(without revoking) a general release and waiver of claims against the Company in
a form reasonably acceptable to the Employee and the Company, and (iii) full and
continued compliance by Employee with the covenants and obligations described in
Article VI and Article VII of this Agreement.
 
9.6    The Employee shall not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise and no
such payment shall be offset or reduced by the amount of any compensation or
benefits provided to the Employee in any subsequent employment except as
provided in Section 1.4.


ARTICLE X
EQUITY AND LONG-TERM INCENTIVE AWARDS


10.1    During the term of this Agreement, Employee shall be eligible to receive
equity or performance awards payable in shares, cash or other property pursuant
to any long-term incentive compensation plan adopted by the Committee or the
Board. Equity awards shall be granted under the Company’s 2016 Omnibus Equity
Incentive Plan or such other equity compensation plan as may be adopted by the
Company in the discretion of the Committee or the Board. The actual grant date
value of any such awards shall be determined in the discretion of the Committee
or Board and any such awards shall include such vesting conditions and other
terms and conditions as determined by the Committee or the Board.


ARTICLE XI
EXTRAORDINARY TRANSACTIONS


11.1    The Company’s Board of Directors has determined that it is appropriate
to reinforce and encourage the continued attention and dedication of members of
the Company's management, including the Employee, to their assigned duties
without distraction in potentially disturbing circumstances arising from the
possibility of a change in control of the Company.


11.2    In the event that within ninety days (90) days of a Change of Control,
Employee is terminated, or Employee’s status, title, position or
responsibilities are materially reduced and Employee terminates her Employment,
then subject to Section 9.5 above, Company shall pay and/or provide to the
Employee, the following compensation and benefits, in lieu of any other payments
due hereunder, including the Severance Payment: (i) the Accrued Compensation;
(ii) the






 
12
 

--------------------------------------------------------------------------------




Continuation Benefits; and (iii) a lump sum payment within ten (10) days of the
Termination Date equal to 150% of the Employee’s Base Salary in effect on the
effective date of the Change of Control.


11.3    Option awards granted to Employee under any of the Company’s plans,
which are vested as of the effective date of the termination of Employee’s
employment pursuant to Section 11.2 shall remain exercisable in accordance with
the Plan, but in no event after the expiration of the Exercise Period (it being
agreed and acknowledged that unvested options shall be void immediately upon the
occurrence of such a termination event).


11.4    Notwithstanding the foregoing, if the payment under this Article XI,
either alone or together with other payments which the Employee has the right to
receive from the Company, would constitute an “excess parachute payment” as
defined in Section 280G of the Internal Revenue Code of 1986, as amended (the
“Code”), the aggregate of such credits or payments under this Agreement and
other agreements shall be reduced to the largest amount as will result in no
portion of such aggregate payments being subject to the excise tax imposed by
Section 4999 of the Code. The priority of the reduction of excess parachute
payments shall be in the discretion of the Employee. The Company shall give
notice to the Employee as soon as practicable after its determination that
Change of Control payments and benefits are subject to the excise tax, but no
later than ten (10) days in advance of the due date of such Change of Control
payments and benefits, specifying the proposed date of payment and the Change of
Control benefits and payments subject to the excise tax. Employee shall exercise
her option under this Section 11.3 by written notice to the Company within five
(5) days in advance of the due date of the Change of Control payments and
benefits specifying the priority of reduction of the excess parachute payments.
 
ARTICLE XII
SECTION 409A COMPLIANCE


12.1    To the extent applicable, it is intended that any amounts payable under
this Agreement shall either be exempt from Section 409A of the Code or shall
comply with Section 409A (including Treasury regulations and other published
guidance related thereto) so as not to subject Employee to payment of any
additional tax, penalty or interest imposed under Section 409A of the Code. The
provisions of this Agreement shall be construed and interpreted to the maximum
extent permitted to avoid the imputation of any such additional tax, penalty or
interest under Section 409A of the Code yet preserve (to the nearest extent
reasonably possible) the intended benefit payable to Employee. Notwithstanding
the foregoing, the Company makes no representations regarding the tax treatment
of any payments hereunder, and the Employee shall be responsible for any and all
applicable taxes, other than the Company’s share of employment taxes on the
severance payments provided by the Agreement. Employee acknowledges that
Employee has been advised to obtain independent legal, tax or other counsel in
connection with Section 409A of the Code.


12.2 Notwithstanding any provisions of this Agreement to the contrary, if
Employee is a “specified employee” (within the meaning of Section 409A of the
Code and the regulations adopted thereunder) at the time of Employee’s
separation from service and if any portion of the payments or benefits to be
received by Employee upon separation from service would be considered deferred
compensation under Section 409A of the Code and the regulations adopted
thereunder






 
13
 

--------------------------------------------------------------------------------




(“Nonqualified Deferred Compensation”), amounts that would otherwise be payable
pursuant to this Agreement during the six-month period immediately following
Employee’s separation from service that constitute Nonqualified Deferred
Compensation and benefits that would otherwise be provided pursuant to this
Agreement during the six-month period immediately following Employee’s
separation from service that constitute Nonqualified Deferred Compensation will
instead be paid or made available on the earlier of (i) the first business day
of the seventh month following the date of Employee’s separation from service
and (ii) Employee’s death. Notwithstanding anything in this Agreement to the
contrary, distributions upon termination of Employee’s employment shall be
interpreted to mean Employee’s “separation from service” with the Company (as
determined in accordance with Section 409A of the Code and the regulations
adopted thereunder).  Each payment under this Agreement shall be regarded as a
“separate payment” and not of a series of payments for purposes of Section 409A
of the Code.


12.3 Except as otherwise specifically provided in this Agreement, if any
reimbursement to which the Employee is entitled under this Agreement would
constitute deferred compensation subject to Section 409A of the Code, the
following additional rules shall apply: (i) the reimbursable expense must have
been incurred, except as otherwise expressly provided in this Agreement, during
the term of this Agreement; (ii) the amount of expenses eligible for
reimbursement during any taxable year will not affect the amount of expenses
eligible for reimbursement in any other taxable year; (iii) the reimbursement
shall be made as soon as practicable after Employee’s submission of such
expenses in accordance with the Company’s policy, but in no event later than the
last day of Employee’s taxable year following the taxable year in which the
expense was incurred; and (iv) the Employee’s entitlement to reimbursement shall
not be subject to liquidation or exchange for another benefit.


ARTICLE XIII
ARBITRATION AND INDEMNIFICATION
 
13.1    Any controversy, dispute or claim arising out of or relating to this
Agreement or breach thereof, with the sole exception of any claim, breach, or
violation arising under Articles VI or VII hereof, shall be shall first be
settled through good faith negotiation. If the dispute cannot be settled through
negotiation, the parties agree to attempt in good faith to settle the dispute by
mediation administered by JAMS. If the parties are unsuccessful at resolving the
dispute through mediation, the parties agree to final and binding arbitration
before a single arbitrator in the State of Georgia in accordance with the Rules
of the American Arbitration Association. The arbitrator shall be selected by the
Association and shall be an attorney-at-law experienced in the field of
corporate law. Any judgment upon any arbitration award may be entered in any
court, federal or state, having competent jurisdiction of the parties.


13.2    The Company hereby agrees to indemnify, defend, and hold harmless the
Employee for any and all claims arising from or related to her employment by the
Company at any time asserted, at any place asserted, to the fullest extent
permitted by law, except for claims based on Employee’s fraud, deceit or
willfulness. The Company shall maintain such insurance as is necessary and
reasonable to protect the Employee from any and all claims arising from or in
connection with her employment by the Company during the term of Employee’s
employment with the Company






 
14
 

--------------------------------------------------------------------------------




and for a period of six (6) years after the date of termination of employment
for any reason. The provisions of this Section 13.2 are in addition to and not
in lieu of any indemnification, defense or other benefit to which Employee may
be entitled by statute, regulation, common law or otherwise.


ARTICLE XIV
SEVERABILITY


14.1    If any provision of this Agreement shall be held invalid and
unenforceable, the remainder of this Agreement shall remain in full force and
effect. If any provision is held invalid or unenforceable with respect to
particular circumstances, it shall remain in full force and effect in all other
circumstances.


ARTICLE XV
NOTICE


15.1    For the purposes of this Agreement, notices and all other communications
provided for in the Agreement shall be in writing and shall be deemed to have
been duly given when (a) personally delivered or (b) sent by (i) a nationally
recognized overnight courier service or (ii) certified mail, return receipt
requested, postage prepaid and in each case addressed to the respective
addresses as set forth below or to any such other address as the party to
receive the notice shall advise by due notice given in accordance with this
paragraph. All notices and communications shall be deemed to have been received
on (A) if delivered by personal service, the date of delivery thereof; (B) if
delivered by a nationally recognized overnight courier service, on the first
business day following deposit with such courier service; or (C) on the third
business day after the mailing thereof via certified mail. Notwithstanding the
foregoing, any notice of change of address shall be effective only upon receipt.


The current addresses of the parties are as follows:


IF TO THE COMPANY:    DLH Holdings Corp.
3565 Piedmont Road, N.E.
Building 3, Suite 700
Atlanta, GA 30305
Attention: Chief Executive Officer
    
WITH A COPY TO:        Victor J. DiGioia
Becker & Poliakoff, LLP
45 Broadway, 8th Floor
New York, NY 10006


IF TO THE EMPLOYEE:    Kathryn M. JohnBull
                




WITH A COPY TO:     






 
15
 

--------------------------------------------------------------------------------








ARTICLE XVI
BENEFIT


16.1    This Agreement shall inure to, and shall be binding upon, the parties
hereto, the successors and assigns of the Company, and the heirs and personal
representatives of the Employee. The respective rights and obligations of the
parties hereunder shall survive any termination of this Agreement to the extent
necessary to the intended preservation of such rights and obligations.


ARTICLE XVII
AMENDMENTS AND WAIVERS


17.1    No supplement, modification, amendment or waiver of the terms of this
Agreement shall be binding on the parties hereto unless executed in writing by
the parties to this Agreement. No waiver of any of the provisions of this
Agreement shall be deemed to or shall constitute a waiver of any other
provisions hereof (whether or not similar), nor shall such waiver constitute a
continuing waiver unless otherwise expressly provided. Any failure to insist
upon strict compliance with any of the terms and conditions of this Agreement
shall not be deemed a waiver of any such terms or conditions and the waiver by
either party of any breach or violation of any provision of this Agreement shall
not operate or be construed as a waiver of any subsequent breach of construction
and validity.


ARTICLE XVIII
GOVERNING LAW


18.1    This Agreement has been negotiated and executed in the State of Georgia
which shall govern its construction and validity.


ARTICLE XIX
JURISDICTION


19.1    Any or all actions or proceedings which may be brought by the Company or
Employee under this Agreement shall be brought in courts having a situs within
the State of Georgia, and Employee and the Company each hereby consent to the
jurisdiction of any local, state, or federal court located within the State of
Georgia.


ARTICLE XX
ENTIRE AGREEMENT


20.1    This Agreement sets forth the entire agreement between the parties and
supersedes all prior agreements, letters and understandings between the parties,
whether oral or written prior to the Effective Date of this Agreement, except
for the terms of employee stock option plans, restricted stock grants and option
certificates (unless otherwise expressly stated herein).


ARTICLE XXI






 
16
 

--------------------------------------------------------------------------------




INTERPRETATION AND INDEPENDENT REPRESENTATION


21.1    The parties agree that they have both had the opportunity to review and
negotiate this Agreement, and that any inconsistency or dispute related to the
interpretation of any of the provisions of this Agreement shall not be construed
against either party. The headings used in this Agreement are for convenience
only and are not to be considered in construing or interpreting this Agreement.
The Employee has been advised and had the opportunity to consult with an
attorney or other advisor prior to executing this agreement. The Employee
understands, confirms and agrees that counsel to the Company (Becker & Poliakoff
LLP) has not acted and is not acting as counsel to the Employee and that
Employee has not relied upon any legal advice except as provided by its own
counsel.


ARTICLE XXII
EXECUTION


22.1    This Agreement may be executed in two or more counterparts, all of which
when taken together shall be considered one and the same agreement and shall
become effective when counterparts have been signed by each party and delivered
to the other party, it being understood that both parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page was an original thereof.




Remainder of page intentionally left blank; signature page follows.






 
17
 

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Agreement and affixed
their hands and seals the day and year first above written.


DLH HOLDINGS CORP.




By: _/s/ William H. Alderman________
William H. Alderman,
Chairman of the Management Resources and Compensation Committee of the Board of
Directors


EMPLOYEE


_/s/ Kathryn M. JohnBull____________
Kathryn M. JohnBull,
Employee






 
18
 